Citation Nr: 0033332	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for hypertension. 


FINDING OF FACT

Hypertension did not result from disease or injury in 
service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of hypertension.  His blood pressure reading was 
128/80 on separation examination in June 1972. 

After his separation from service, the veteran was examined 
at Anniston Army Depot in July 1972.  His blood pressure was 
148/98.  There was no diagnosis of hypertension.  The 
examiner noted no limiting conditions.  

Upon examination at Anniston Army Depot in August 1983, the 
veteran's blood pressure was 140/100.  Additional blood 
pressure readings were as follows: 126/94 in May 1985; 130/90 
in August 1989; 174/88 in May 1992; 150/100 in August 1993; 
142/88 in September 1995; 160/104 in June 1994; 144/100 in 
July 1994; 124/60 in April 1996; and 120/78 in August 1996.  
The veteran was diagnosed as having hypertension in May 1985 
and July 1994.  On physical examination in August 1996, he 
gave a history of high or low blood pressure.  He stated that 
he took medication for hypertension for 20 years.  His blood 
pressure was 120/78.  

The veteran originally claimed entitlement to service 
connection for hypertension in April 1998.  He stated that 
his blood pressure was high when he left service in June 1972 
and that he had continual treatment for this condition since 
service, including from Dr. David Hopper.

The RO thereafter obtained the veteran's treatment records 
from Dr. Hopper, which showed a diagnosis of hypertension as 
early as November 1981.  At that time, the veteran's blood 
pressure was 140/105.  He gave a history of hypertension for 
several years and was supposed to be on medication, but he 
had not been taking it.  In May 1982, the veteran reported 
that he wanted to go back on blood pressure medication.  His 
blood pressure on examination was 126/96.  In September 1982, 
he reported that he had stopped taking his blood pressure 
medication three months previously.  His pressure was 128/98 
on the right and 140/100 on the left.  Later that month, he 
returned to have his blood pressure checked.  It was 120/70.  
Mild hypertension was diagnosed.  He was continually treated 
for hypertension through 1997. 

The veteran has offered several statements on appeal.  He 
stated that he had elevated blood pressure on several 
occasions during active service.  He further reported that he 
was told at the time of his July 1972 examination at Anniston 
Army Depot that he had hypertension and should see a doctor.   
He reportedly sought treatment for hypertension from Dr. 
Kwong beginning in 1972.  However, he stated that Dr. Kwong 
was deceased and his patient records were destroyed. 


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran was notified 
of the information and evidence required to substantiate his 
claim by means of a November 1998 statement of the case which 
provided him notice of applicable regulations and the reasons 
and bases for the denial, i.e., that there was no evidence to 
connect his hypertension with military service.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested and received the veteran's service medical records 
and verified his periods of service.  It also requested his 
treatment records from Dr. Hopper and Anniston Army Deport.  
The veteran reported that his treatment records from Dr. 
Kwong were no longer available; therefore, efforts to obtain 
these records are not warranted.  There is no indication of 
any additional records which the RO failed to obtain. 

The RO has not provided the veteran a VA examination.  
However, in this case an examination is not necessary to make 
a decision on the claim, because there is no reasonable 
possibility that it would aid him in substantiating his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  A claim for hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  The 
service medical records and treatment records dated within 
the first post-service year do not contain blood pressure 
readings taken two or more times on at least three different 
days.  There was only one blood pressure reading in June 1972 
and one blood pressure reading in July 1972.  A diagnosis of 
hypertension during service or to a degree of ten percent 
within the first post-service year cannot be substantiated on 
a lack of records showing blood pressure readings.  While 
there is competent evidence of a current disability, there is 
no indication that it may be associated with the veteran's 
active service or that records may be obtained to 
substantiate the claim.  The Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease    
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In order to warrant a 10 percent 
evaluation for hypertension, there must be diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5107(b)).

The first medical evidence of a diagnosis of hypertension is 
in 1981.  There is, however, no evidence showing that the 
veteran's current hypertension had its onset in service or 
was manifest to a degree of ten percent within a year of 
service.  Contrary to the veteran's recollection, his 
separation examination did not show his blood pressure to be 
elevated, nor did it reflect a diagnosis of hypertension.  
His civil service physical examination in July 1972 did not 
show a diagnosis of hypertension, nor did it show diastolic 
pressure over 100.

The earliest evidence of diagnosis of mild hypertension is in 
Dr. Hopper's treatment records, beginning in November 1981.  
Significantly, while the veteran reported in his substantive 
appeal that he had been taking medication for hypertension 
since 1972, the medical records refute that claim.  Dr. 
Hopper's treatment records of the veteran begin in October 
1980 and show no reference to hypertension until November 
1981.  At that time, the veteran reported that he had not 
been taking medication for his hypertension, which he also 
reported as something he had experienced "off and on" for 
several years.  The following year, in September 1982, the 
veteran reported again that he had gone off his hypertension 
medication three months before, and, even after having been 
off his medication for three months, his blood pressure 
readings did not reflect sufficiently elevated diastolic 
pressure to qualify as 10 percent disabling under applicable 
diagnostic criteria.

The veteran is a lay person, and he is not competent to 
diagnose hypertension.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While he asserts that he was told in 1972 that 
he had high blood pressure, his recollection, unsupported by 
medical evidence is not competent.  Furthermore, his 
assertion is unsupportable in view of the unavailability of 
treatment records dating from that period.  This is not a 
situation in which the Department has been put on notice of 
the potential availability of relevant treatment records (cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995), because the 
veteran has reported that the records are unavailable.

There is no competent evidence of record which connects the 
veteran's hypertension to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hypertension to 
his military service.  The veteran's statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000). 



ORDER

Entitlement to service connection for hypertension is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

